Case 1:19-cv-12491-TLL-PTM ECF No. 1 filed 08/23/19 PagelD.1 Page 1of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION
THOMAS E. SMITH,
Plaintiff,
Case No.:
Vv.
STATE OF MICHIGAN Hon.

ATTORNEY GENERAL DANA NESSEL,
MICHIGAN STATE POLICE, and
MICHIGAN DEPARTMENT OF
CORRECTIONS,

Defendants.
Daniel W. White (P27738)
Alan M. Curtis (P81762)
WHITE, WOJDA and CURTIS
Attorneys for Plaintiff
313 N. Second Ave.
Alpena, MI 49707
(989) 354-4104
dwwhite@dwwhitelaw.com
amcurtis@dwwhitelaw.com
COMPLAINT
NOW COMES PLAINTIFF, THOMAS EARL SMITH, by and through his attorneys,
WHITE, WOJDA and CURTIS, and for his COMPLAINT, states as follows:
PARTIES, VENUE AND JURISDICTION
1. Plaintiff THOMAS EARL SMITH is a resident of Lachine, County of Alpena, State of
Michigan.
2. Defendant STATE OF MICHIGAN ATTORNEY GENERAL DANA NESSEL enforces

laws throughout the state of Michigan, including Alpena County, Michigan.
Case 1:19-cv-12491-TLL-PTM ECF No. 1 filed 08/23/19 PagelD.2 Page 2 of 14

3. Defendant MICHIGAN STATE POLICE, is a state-wide government entity tasked with
maintaining the state sex offender registry and database; it does business in all counties,
including Alpena County, Michigan, and is subject to the jurisdiction of this court.

4. Defendant MICHIGAN DEPARTMENT OF CORRECTIONS, is a state-wide
government entity that classifies and implements procedural aspects of a defendant’s
sentence; it does business in all counties, including Alpena County, Michigan, and is
subject to the jurisdiction of this court.

5. Jurisdiction for the causes of action contained herein that arise under Michigan law is
proper under MCL 600.1629, as the injury underlying this Complaint occurred in Alpena
County, and all Defendants are either located in or conduct business in Alpena County.

6. Jurisdiction for the causes of action contained herein that arise under 42 USC § 1983 is
proper under Haywood v Drown, 556 US 729, 731 (2009). See also Patsy v Board of
Regents of Florida, 457 US 496, 506-07 (1982); Maine v Thiboutot, 448 US 1,3
nl (1980).

FACTUAL ALLEGATIONS

7. Plaintiff was arrested on October 2, 1993 and charged with two Counts: (1) Criminal
Sexual Conduct (“CSC”) 1* Degree (During a Felony) and (2) Breaking and Entering
Occupied Dwelling with Intent to Commit Larceny.

8. Plaintiff waived his Preliminary Examination on December 16, 1993; his Arraignment was
scheduled for January 4, 1994.

9. On December 31, 1993, the People filed an Amended Felony Information and added
Count 3 —- CSC 4'" Degree and Count 4 — Breaking and Entering Occupied Dwelling with

Intent to Commit Larceny.
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelID.3 Page 3 of 14

10.

11.

12.

13.

14.

15.

16.

17.

18.

On January 4, 1994, Plaintiff pled guilty to added Count 3 — CSC 4' Degree and entered a
nolo contendere plea to added Count 4 — Breaking and Entering Occupied Dwelling with
Intent to Commit Larceny.

Plaintiff's Sentencing Hearing was scheduled for February 7, 1994, and on that date,
Plaintiff was sentenced on Counts 3 and 4 to five-years of probation with the first year
being served in the county jail.

On March 14, 1994, the Court granted the Order of Nolle Prosequi regarding Counts 1 and
2.

On November 17, 1995, Circuit Court Judge Joseph P. Swallow entered an Order
Amending Probation that required Plaintiff to register as a sex offender pursuant to the Sex
Offender Registration Act (“SORA”) due to his plea to the offense of CSC 4"" Degree.

On August 4, 1997, Plaintiff was successfully discharged from probation for the offenses
of CSC 4" Degree and Breaking and Entering with Intent to Commit Larceny.

At some point in time, unknown to Plaintiff, his conviction of CSC 4" Degree was
erroneously recorded as a CSC 1* Degree for purposes of registration on the Sex Offender
Registry (“Registry”).

In 2011, the Michigan Legislature amended SORA to create a tier-based system which
determined, among other things, the length of an offender’s period of required registration
(“Amendment”). |

The amended act went into effect on April 12, 2011.

The legislature clearly intended for the Amendment to be applied retroactively as is evident

from the language of the amended statute.
Case 1:19-cv-12491-TLL-PTM ECF No. 1 filed 08/23/19 PagelD.4 Page 4of 14

19. The statute mandates that “(n]Jo later than July 1, 2011, the department shall mail a notice

20.

21.

22.

23.

24.

25.

to each individual registered under this act who is not in a state correctional facility
explaining the individual’s duties under this act as amended.” (2011 MI SB 188, Sec.
Sa(1)).

Moreover, the legislature’s intent for the Amendment to be applied retroactively is evident
by the fact that the statute has been consistently applied retroactively to defendants
throughout the State of Michigan, unless the application would impose a harsher penalty.
In Doe v. Snyder, 834 F.3d 696 (2016), the Sixth Circuit Court of Appeals found that the
retroactive application of the Amendment violated some defendants’ rights, as it increased
the length of time that a defendant had to register pursuant to SORA from twenty-five years
to a lifetime requirement; the increase in time was held to be criminal punishment.

The Amendment created entirely new definitions, as it added “Tier I offense”, “Tier Il
offense”, and “Tier III offense.” (2011 MI SB 188, Sec. 2).

A Tier I offense includes “a violation of section 520e or 520g(2) of the Michigan penal
code, 1931 PA 328, MCL 750.520e and 750.520g, if the victim is 18 years or older.” 2011
MI SB 188, Sec. 2(s){iv). Plaintiff, who pled guilty to CSC 4th Degree, should have been
classified as Tier I.

The Amendment requires that a Tier I offender “shall comply with this section for 15
years.” 2011 MI SB 188, Sec. 5(10).

Pursuant to the Amendment, a Tier III offense includes CSC Ist Degree. 2011 MI SB 188,
Sec. 2(w)(iv). A Tier III offender is required to register for his lifetime. 2011 MI SB 188,

Sec. 5(12).
Case 1:19-cv-12491-TLL-PTM ECF No. 1 filed 08/23/19 PagelID.5 Page 5of 14

26.

27.

28.

29,

30.

31.

32.

On April 12, 2011, when the tier-based system went into effect, Plaintiff should have been
relieved of all SORA requirements. The amended portion of SORA changed the registry
requirement from twenty-five years down to fifteen-years. This modification of registration
requirements should have been applied to Plaintiff, as it was the legislative intent to apply
the statute retroactively.
The Amendment, as applied to Plaintiff, is not unconstitutional because it does not impose
anew criminal punishment. Plaintiff had pled guilty to CSC 4"" Degree, which should have
resulted in a fifteen-year registry requirement under the 2011 amendments. Accordingly,
Plaintiff would have completed his requirement in November of 2010. However, the error
resulted in Plaintiff being informed that he had to register for the rest of his life.
On April 12, 2018, Plaintiff was unlawfully arrested by the Michigan State Police and was
detained until he posted bond on April 13, 2018 in Alpena County Circuit Court Case
Number 18-008377 FH.
The improper increase in Plaintiff's SORA requirements allowed for him to be charged
with one count of “Sex Offenders — Failure to Comply with Registration Act” and one
count of “Sex Offenders — Failure to Comply with Reporting Duties.”
Plaintiff has suffered physical, financial, emotional and fundamental losses due to the arrest
and improper registry requirements.
COUNT I
42 USC § 1983
Violation of the Fourth Amendment of the
United States Constitution

Plaintiff incorporates all preceding allegations as though fully restated herein.

The Fourth Amendment to the United States Constitution provides as follows:
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelID.6 Page 6 of 14

The right of the people to be secure in their persons, houses, papers,
and effects, against unreasonable searches and seizures, shall not be
violated, and no Warrants shall issue, but upon probable cause,
supported by Oath or affirmation, and particularly describing the
place to be searched, and the persons or things to be seized.

33. Defendants violated Plaintiff's Fourth Amendment rights by

a. improperly requiring Plaintiff to register on the Registry for life,
b. arresting Plaintiff for violating the improperly imposed restrictions resulting from
registration, and

c. prosecuting Plaintiff for the contrived violation.

34. Plaintiff suffered injury as a result of Defendants’ violation of his Fourth Amendment

rights in that Plaintiff was unjustly arrested, incarcerated for one day, lost out on
employment opportunities, deprived of the freedom to live and travel as he chose, and he

suffered undo social stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

35.

Damages in excess of $75,000;
His attorney fees incurred in pursuing this action; and
And any other relief it deems just and appropriate.
COUNT II
42 USC § 1983
Violation of the Fifth Amendment of the
United States Constitution

Plaintiff incorporates all preceding allegations as though fully restated herein.

36. The Fifth Amendment to the United States Constitution provides as follows:

No person shall be held to answer for a capital, or otherwise
infamous crime, unless on a presentment or indictment of a Grand
Jury, except in cases arising in the land or naval forces, or in the
Militia, when in actual service in time of War or public danger; nor
shall any person be subject for the same offence to be twice put in
Case 1:19-cv-12491-TLL-PTM ECF No. 1 filed 08/23/19 PagelD.7 Page 7 of 14

jeopardy of life or limb; nor shall be compelled in any criminal case
to be a witness against himself, nor be deprived of life, liberty, or
property, without due process of law; nor shall private property be
taken for public use, without just compensation.
37. Defendants violated Plaintiff's Fifth Amendment rights by

a. improperly requiring Plaintiff to register on the Registry for life,

b. arresting Plaintiff for violating the improperly imposed restrictions resulting from
registration, and

c. prosecuting Plaintiff for the contrived violation.

38. Plaintiff suffered injury as a result of Defendants’ violation of his Fifth Amendment
rights in that Plaintiff was unjustly arrested, incarcerated for one day, lost out on
employment opportunities, deprived of the freedom to live and travel as he chose, and he
suffered undo social stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

a. Damages in excess of $75,000;

b. His attorney fees incurred in pursuing this action;

c. And any other relief it deems just and appropriate.

COUNT II
42 USC § 1983
Violation of the Eighth Amendment of the
United States Constitution
39. Plaintiff incorporates all preceding allegations as though fully restated herein.

40. The Eighth Amendment to the United States Constitution provides as follows:

Excessive bail shall not be required, nor excessive fines imposed,
nor cruel and unusual punishments inflicted.

41. Defendants violated Plaintiff's Eighth Amendment rights by

a. improperly requiring Plaintiff to register on the Registry for life,
Case 1:19-cv-12491-TLL-PTM ECF No. 1 filed 08/23/19 PagelD.8 Page 8 of 14

b. arresting Plaintiff for violating the improperly imposed restrictions resulting from
registration, and
¢. prosecuting Plaintiff for the contrived violation.

42. Plaintiff suffered injury as a result of Defendants’ violation of his Eighth Amendment
rights in that Plaintiff was unjustly arrested, incarcerated for one day, lost out on
employment opportunities, deprived of the freedom to live and travel as he chose, and he
suffered undo social stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

a. Damages in excess of $75,000;

b. His attorney fees incurred in pursuing this action;

c. And any other relief it deems just and appropriate.

COUNT IV
42 USC § 1983
Violation of Plaintiff's Procedural Due Process Rights Granted under the Fourteenth
Amendment of the
United States Constitution

43. Plaintiff incorporates all preceding allegations as though fully restated herein.

44. The due process clause of the Fourteenth Amendment to the United States Constitution
provides as follows:

All persons born or naturalized in the United States, and subject to
the jurisdiction thereof, are citizens of the United States and the
State wherein they reside. No State shall make or enforce any law
which shall abridge the privileges or immunities of citizens of the
United States; nor shall any State deprive any person of life, liberty,
or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.

45. Defendants violated Plaintiff's procedural due process rights by

a. improperly requiring Plaintiff to register on the Registry for life,
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelID.9 Page 9 of 14

b. arresting Plaintiff for violating the improperly imposed restrictions resulting from
registration, and
c. prosecuting Plaintiff for the contrived violation.

46. Plaintiff suffered injury as a result of Defendants’ violation of his procedural due process
rights in that Plaintiff was unjustly arrested, incarcerated for one day, lost out on
employment opportunities, deprived of the freedom to live and travel as he chose, and he
suffered undo social stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

a. Damages in excess of $75,000;

b. His attorney fees incurred in pursuing this action;

c. And any other relief it deems just and appropriate.

COUNT V
42 USC § 1983
Violation of the Equal Protection Clause of the Fourteenth Amendment of the
United States Constitution

47. Plaintiff incorporates all preceding allegations as though fully restated herein.

48. The due process clause of the Fourteenth Amendment to the United States Constitution
provides as follows:

All persons born or naturalized in the United States, and subject to
the jurisdiction thereof, are citizens of the United States and the
State wherein they reside. No State shall make or enforce any law
which shall abridge the privileges or immunities of citizens of the
United States; nor shall any State deprive any person of life, liberty,
or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.

49. Plaintiff was entitled to equal protection under the law, as compared to other similarly

situated persons that were subject to registration under the Registry.
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelD.10 Page 10 of 14

50.

51.

52.

Where other similarly situation persons were removed from the registry after the
respective amount of time had elapse, Plaintiff was not removed from the registry.
Defendants violated Plaintiff's right to equal protection by

a. improperly requiring Plaintiff to register on the Registry for life,

b. arresting Plaintiff for violating the improperly imposed restrictions resulting from

registration, and

c. prosecuting Plaintiff for the contrived violation.
Plaintiff suffered injury as a result of Defendants’ violation of his right to equal
protection in that Plaintiff was unjustly arrested, incarcerated for one day, lost out on
employment opportunities, deprived of the freedom to live and travel as he chose, and he

suffered undo social stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

53.
54.

55.

36.

57.

Damages in excess of $75,000;
His attorney fees incurred in pursuing this action;
And any other relief it deems just and appropriate.

COUNT VI
False Imprisonment

Plaintiff incorporates all preceding allegations as though fully restated herein.
Defendants acted in concert with an intent to confine Plaintiff.

Defendants took acts to confine Plaintiff, namely arresting him and placing him into
police custody.

Plaintiff was fully aware of the confinement as it occurred.

Defendants did not have authority to arrest Plaintiff.

10
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelD.11 Page 11 of 14

58.

Plaintiff suffered injury as a result of Defendants acts of false imprisonment, in that
Plaintiff was unjustly arrested, incarcerated for one day, lost out on employment
opportunities, deprived of the freedom to live and travel as he chose, and he suffered

undo social stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

59.

60.

61.

62.

63.

64.

Damages in excess of $75,000;
His attorney fees incurred in pursuing this action;
And any other relief it deems just and appropriate.

Count VII
False Arrest

Plaintiff incorporates all preceding allegations as though fully restated herein.
Defendants acted in concert with an intent to detain Plaintiff.

Defendants took acts to detain Plaintiff, namely arresting him and placing him into police
custody.

Plaintiff did not consent to being detained.

Defendants did not have authority to arrest Plaintiff.

Plaintiff suffered injury as a result of Defendants acts of false imprisonment, in that
Plaintiff was unjustly arrested, incarcerated for one day, lost out on employment
opportunities, deprived of the freedom to live and travel as he chose, and he suffered

undo social stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

a.

b.

c.

Damages in excess of $75,000;
His attorney fees incurred in pursuing this action;

And any other relief it deems just and appropriate.

1]
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelD.12 Page 12 of 14

65.

66.

67.

68.

Count VIII
Negligence

Plaintiff incorporates all preceding allegations as though fully restated herein.
Defendants had a duty to exercise due care in administering SORA and the Registry.
Defendants breached this duty by improperly classifying Plaintiff within the registry,
which lead to his unlawful arrest.

Plaintiff suffered injury as a result of Defendants acts of negligence, in that Plaintiff was
unjustly arrested, incarcerated for one day, lost out on employment opportunities,

deprived of the freedom to live and travel as he chose, and he suffered undo social

stigma.

WHEREFORE, Plaintiff requests the Court enter an order awarding him:

69.

70.

71.

72.

73.

Damages in excess of $75,000;
His attorney fees incurred in pursuing this action;
And any other relief it deems just and appropriate.

Count IX
Gross Negligence

Plaintiff incorporates all preceding allegations as though fully restated herein.

Defendants had a duty to exercise due care in administering SORA and the Registry.
Defendants breached this duty by improperly classifying Plaintiff within the registry,
which lead to his unlawful arrest.

Defendants’ breach of the duty was so egregious that it demonstrates a conscious
disregard for the need to exercise reasonable care.

Plaintiff suffered injury as a result of Defendants acts of gross negligence, in that Plaintiff

was unjustly arrested, incarcerated for one day, lost out on employment opportunities,

12
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelD.13 Page 13 of 14

deprived of the freedom to live and travel as he chose, and he suffered undo social
stigma.
WHEREFORE, Plaintiff requests the Court enter an order awarding him:
a. Damages in excess of $75,000;
b. His attorney fees incurred in pursuing this action;

c. And any other relief it deems just and appropriate.

Date: August 23, 2019

 

13
Case 1:19-cv-12491-TLL-PTM ECF No.1 filed 08/23/19 PagelD.14 Page 14 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION
THOMAS E. SMITH,
Plaintiff,
Case No.:
Vv.
STATE OF MICHIGAN Hon.

ATTORNEY GENERAL DANA NESSEL,
MICHIGAN STATE POLICE, and
MICHIGAN DEPARTMENT OF
CORRECTIONS,

Defendants.

Daniel W. White (P27738)
Alan M. Curtis (P81762)
WHITE, WOJDA and CURTIS
Attorneys for Plaintiff

313 N. Second Ave.

Alpena, MI 49707

(989) 354-4104
dwwhite@dwwhitelaw.com
amcurtis@dwwhitelaw.com

DEMAND FOR JURY TRIAL
NOW COMES Plaintiff Thomas E. Smith, by and through his attorneys, White, Wojda and
Curtis, and hereby demands a jury trial in this matter.
Respectfully Submitted,
WHITE WOJDA and CURTIS
Date: August 23, 2019 /s/ Daniel W. White
Daniel W. White P27738
Attorney for Plaintiff
313 N. Second Ave.

Alpena, MI 49707
(989) 354-4104
